 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9         DEWAUN JAMES SWAN,
                                                        CASE NO. 3:18-cv-05329-RBL-JRC
10                               Plaintiff,
                                                        ORDER ADOPTING REPORT AND
11                v.                                    RECOMMENDATION

12         CITY OF TACOMA, et al.,

13                               Defendants.

14
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
15
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
16
     record, does hereby find and ORDER:
17
            (1)    The Court adopts the Report and Recommendation.
18
            (2)    The Court grants plaintiff’s Motion to Dismiss (Dkt. 58), and Orders that this
19
     action (Amended Complaint, Dkt. 42) is dismissed without prejudice.
20
            DATED this 2nd day of October, 2018.
21

22
                                                        A
                                                        Ronald B. Leighton
23                                                      United States District Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
